Title: From George Washington to Colonel David Mason, 2 September 1777
From: Washington, George
To: Mason, David

 

Sir
Head Quarters Wilmington [Del.] 2d Sept. 1777

I am glad to find, from yours of the 13th Ulto that the six new Virginia Battalions are likely to be compleated by means of drafts and inlistments. All the Recruits who have not had the small pox should be innoculated before they join the Army, for altho’ there are few of the Continental Troops but have had that disorder, yet as we constantly have Militia with the Army we cannot safely innoculate here for fear of communicating it to them. I cannot consent to admit the practice of suffering any person to substitute himself in the room of a deserter; As desertion is the most pernicious Vice that can possibly prevail in an Army, the perpetrators of it should ever be punished with severity for the sake of example; but still if you think that the offer of a pardon would induce many to return to their duty in a limited time, I have no objection to your trying the Experiment.
The Recruits must make a shift without Kettles and Blankets till they join the Army, while they are in the Hospital or in quarters they can get Pots and other Vessels, and as they will not be exposed to the Weather Blankets will not be so essential. But if you can by any means procure any in the Country, it will be well to do so. I beg that you will, while you remain in Virginia, exert yourself in forwarding on those Recruits to their Regiments who have had the small pox, and in having those carried expeditiously thro’ innoculation, who have not. I am &ca.
